United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
HUNTER/HOLMES/MCQUIRE VA MEDICAL
CENTER, Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Theresa Ferguson, for the appellant
No appearance, for the Director

Docket No. 11-1553
Issued: February 16, 2012

Oral Argument November 16, 2011

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 15, 2011 appellant, through her representative, filed a timely appeal from a
December 17, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which found her at fault in the creation of an overpayment of compensation and directed
repayment. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found that an overpayment in compensation
in the amount of $8,083.40 was created for the period September 3, 2004 through August 8,
2008; (2) whether appellant was at fault in the creation of the overpayment; and (3) whether
OWCP properly set the rate of recovery.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On January 9, 1988 appellant, then a 44-year-old nursing assistant, sustained injury to her
right leg when she slipped and fell on ice in the parking lot. OWCP accepted her claim for
sprain and osteoarthritis of the right leg and provided appropriate compensation. Appellant
received compensation for partial disability at the augmented rate for dependants.
The record reflects that appellant received compensation by direct deposit. On
September 4, 2004 appellant received a direct deposit of compensation in the amount of $551.04
for the period August 8 through September 4, 2004.
In letter dated September 15, 2004, appellant informed OWCP that her husband died on
September 2, 2004. She also provided a copy of the death certificate, which confirmed her
husband died on September 2, 2004.
On October 15, 2004 she completed a Form EN1032, a form she had completed many
times in the past. In Part C, the section on dependants, the form explained who was considered a
dependent and how having a dependant, such as a husband living with her, entitled her to greater
compensation:
“A claimant who has no eligible dependants is paid compensation at 66 2/3
percent of the applicable pay rate. A claimant who has one or more eligible
dependents is paid compensation at 75 percent of the applicable pay rate. You
must answer the questions below to ensure your compensation is paid at the
correct rate.”
Appellant indicated that her husband died on September 2, 2004 and claimed no other
dependents. At the end of the form, she certified: “I understand that I must immediately report
to OWCP ... any change in the status of claimed dependents.”
Appellant claimed no dependents in subsequent EN1032 forms certified September 30,
2005, July 28, 2006, August 19, 2007 and August 8, 2008.2 OWCP continued to pay augmented
compensation for dependents from September 5, 2004 through August 8, 2008. In an August 8,
2008 letter, appellant informed it that she had a total right hip replacement on January 28, 2008.
In payment worksheets dated August 5, 2008, OWCP determined that an overpayment
existed due to change in compensation rate from the augmented three-fourths rate to the basic
two-thirds rate due to the death of appellant’s dependant spouse on September 2, 2004. It found
that she was paid $1,803.80 for the period September 3 to December 25, 2004 and $28,808.01
for the period December 26, 2004 through August 2, 2008 for a total of $30,611.81. However, at
the correct compensation rate, appellant should have been paid $26,299.12 for the period
September 3, 2004 through August 2, 2008. Thus, OWCP determined that appellant was
overpaid $4,312.69 for the period September 3, 2004 through August 2, 2008.

2

In the form signed on August 8, 2008, appellant indicated that her husband died September 2, 2004.

2

On September 12, 2008 OWCP made a preliminary determination that appellant received
an $8,083.40 overpayment from September 3, 2004 through August 8, 2008 because she
received compensation at the augmented rate for dependants when she was actually entitled to
compensation at the regular rate. It provided the total amount of compensation received at the
augmented rate and the amount she should have been paid for the periods September 2 to
December 25, 2004 and December 26, 2004 to August 2, 2008. OWCP found that appellant was
without fault in creating the overpayment.
In a September 30, 2008 letter, appellant requested a prerecoupment hearing before a
representative of OWCP. By decision dated June 24, 2009, OWCP’s hearing representative
vacated OWCP’s finding of fault as appellant had been apprised on numerous occasions that she
was in receipt of compensation at the augmented rate due to her dependent husband and she was
queried on numerous occasions regarding her dependents but continued to receive augmented
compensation after her husband’s death.
On April 6, 2010 OWCP issued a preliminary finding that appellant was overpaid in the
amount of $8,083.40 during the period September 3, 2004 through August 8, 2008 as she
continued to receive compensation at the augmented dependent rate subsequent to the death of
her dependent husband on September 2, 2004. It provided the total amount of compensation
received at the augmented rate and the amount she should have been paid for the periods
September 2 to December 25 and 26, 2004 to August 2, 2008. OWCP found that appellant was
at fault in creating the overpayment as she accepted payments she knew or should have known to
be incorrect.
Appellant requested a telephonic prerecoupment hearing before an OWCP hearing
representative on May 5, 2010. In an August 12, 2010 letter, she was informed her telephonic
hearing would take place on September 30, 2010 at 10:00 a.m. eastern time. Appellant was
provided a toll free number and a pass code to use. She did not appear for the telephonic hearing
but contacted OWCP. In an October 6, 2010 letter, OWCP notified appellant that her request to
postpone the September 30, 2010 hearing could not be granted. Thus, appellant was advised a
review of the written record would be conducted.3 She was sent a Form OWCP-20,
overpayment recovery questionnaire form, and requested to complete the form and provide
supporting documentation within 15 days.
On October 21, 2010 OWCP received an October 16, 2010 overpayment recovery
questionnaire from appellant along with some supporting financial documentation. Appellant
stated that she should be found without fault because of the deaths of her husband, sister,
daughter and grandson occurring near the same time. She indicated that she had a new hip
replacement and experienced depression and anxiety. Appellant stated that her other daughter
helped her pay her monthly bills and she did not realize she was overpaid until she received
notice from OWCP. In the October 16, 2010 overpayment recovery questionnaire, she indicated
that her monthly income was $1,546.38 which was comprised of $894.00 in social security and
$652.38 in OWCP payments. Appellant indicated that her monthly expenses were $1,732.09
which was comprised of $558.39 for rent or mortgage, $280.00 for food ($70.00 a week);
3

A copy of appellant’s request to postpone is not of record.

3

$463.70 for utilities and cable (telephone $194.56, $247.82 electric and $21.32 cable); and
$430.00 for other miscellaneous household expenses ($30.00 auto expense, $100.00 fuel,
$175.00 lawn-yard and $125.00 personal necessities including clothing). She stated that other
debts were being paid by monthly installments. Appellant noted that she only had $162.44 in
available funds, which was comprised of $5.00 in cash, $51.65 checking account balance and
$105.79 savings account balance. Financial documentation submitted indicated that she received
monthly social security income of $894.00 and wage-loss compensation of $652.38 every 28
days.
By decision dated December 17, 2010, OWCP’s hearing representative finalized the
preliminary determination that appellant was at fault in creating an $8,083.40 overpayment for
the period September 3, 2004 through August 8, 2008 because she accepted a payment she knew
or reasonably should have known was incorrect. The hearing representative reviewed the
financial information appellant submitted and determined that she has net monthly income of
$1,546.38 and $1,451.81 of ordinary and necessary monthly expenses. As the difference equated
to $94.57, the hearing representative found that appellant was able to repay the overpayment in
monthly installments and that OWCP should deduct installment payments of $60.00 every 28
days until the overpayment is collected in full.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of duty.4 If the
disability is total, the United States shall pay the employee during the disability monthly
compensation equal to 66 2/3 percent of his or her monthly pay, which is known as the basic
compensation for total disability.5 Where the employee has one or more dependents as defined
in FECA, he or she is entitled to have his or her basic compensation augmented at the rate of
8 1/3 percent, for a total of 75 percent of monthly pay.6 A husband may be a dependent if he is a
member of the same household as the employee or receives regular contributions from the
employee for his support or the employee has been ordered by a court to contribute to his
support.7 If a claimant receives augmented compensation during a period where he or she has no
eligible dependents, the difference between the compensation he or she was entitled to receive at
the two-thirds compensation rate and the augmented compensation received at the three-quarters
rate constitutes an overpayment of compensation.8

4

5 U.S.C. § 8102(a).

5

Id. at § 8105(a).

6

Id. at § 8110(b).

7

Id. at § 8110(a)(2).

8

Diana L. Booth, 52 ECAB 370 (2001).

4

A final decision of OWCP shall contain findings of fact and a statement of reasons.9
With respect to overpayment decisions, it must provide clear reasoning showing how the
overpayment was calculated.10
ANALYSIS -- ISSUE 1
Appellant does not contest the fact of the overpayment, which is well established. Before
her husband’s September 2, 2004 death, she received augmented compensation because her
husband was an eligible dependent. After appellant’s husband passed away and she was no
longer entitled to augmented compensation, she continued to receive compensation at the
augmented rate. The Board finds that this created an overpayment.
As to the amount of the overpayment, however, the record contains little probative
evidence. As the Board has explained, OWCP needs to support its finding as to the amount of an
overpayment.11 There is no evidence as to the source of the information concerning the amount
appellant received at the augmented rate and the amount she should have been paid during the
period in question and whether any changes, such as changes in health benefits and life
insurance, were considered. As such the Board is unable to determine if OWCP calculations
were correct. The only evidence in the record is a calculation grid noting the amounts of
augmented compensation paid and the amount that should have been paid that does not explain
how the amount was determined. There should be some authorized documentation regarding the
proper amount of compensation due as well as the health and life insurance premiums for a
specific year or specific period, so that appellant, as well as the Board or other reviewers, may be
able to determine if the calculation of the overpayment amount was correct. A calculation grid
that simply indicates the amount appellant was paid at the augmented rate and the rate she should
have been paid for periods covered is not sufficient documentation. A claimant is entitled to an
overpayment decision that clearly explains how the amount was calculated.12 The Board further
notes that the record contains two separate overpayment amounts, one for $4,312.69 and the
other for $8,083.40, based on the same overpayment period. OWCP did not explain why it
selected the greater amount in determining the overpayment. The case will accordingly be
remanded to OWCP for a proper determination as to the amount of the overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA13 provides that adjustment or recovery by the United States
may not be made when incorrect payment has been made to an individual who is without fault
and when adjustment or recovery would defeat the purpose of FECA or would be against equity

9

20 C.F.R. § 10.126.

10

James Tackett, 54 ECAB 611 (2003).

11

See James Tackett, supra note 10; G.K., Docket No. 08-1620 (issued July 2, 2009).

12

See Jenny M. Drost, 56 ECAB 587 (2005).

13

5 U.S.C. § 8129(b).

5

and good conscience. Section 10.433 of OWCP’s implementing regulations14 provide that in
determining whether a claimant is at fault, OWCP will consider all pertinent circumstances. An
individual is with fault in the creation of an overpayment who:
“(1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
“(2) Failed to provide information which he or she knew or should have known to
be material; or
“(3) Accepted a payment which he or she knew or should have known to be
incorrect.”
ANALYSIS -- ISSUE 2
OWCP found that appellant was at fault in the creation of the overpayment because she
accepted a payment which she knew or should have known to be incorrect. In order for it to
establish that she was at fault in creating the overpayment of compensation, it must show that, at
the time she received the compensation in question, she knew or should have known that the
payment was incorrect.15 With respect to whether an individual is with fault, section 10.433(b)
of OWCP’s regulations provide that whether or not OWCP determines that an individual was
with fault with respect to the creation of the overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the complexity of the
circumstances and the individual’s capacity to realize that he or she is being overpaid.16
Appellant’s receipt of the September 4, 2004 direct deposit in the amount of $551.04
covered a portion of the first overpayment from September 3 to 4, 2004.17 The Board has found
a claimant to be at fault in cases where he or she is receiving compensation checks through direct
deposit which involve a series of payments over several months with clear knowledge that the
payments were incorrect.18 It is not appropriate, however, to make a finding that a claimant has
accepted an overpayment by direct deposit until such time as a reasonable person would have
been aware that this overpayment had occurred. This awareness could be established either
through documentation such as a bank statement or notification from OWCP or where a
reasonable period of time has passed during which a claimant could have reviewed independent
confirmation of the incorrect payment.19 Appellant had no reason to suspect at the time the
14

20 C.F.R. § 10.433.

15

Franklin L. Bryan, 56 ECAB 310 (2005).

16

20 C.F.R. § 10.433(b); F.A., Docket No. 08-1519 (issued December 18, 2008); see also Otha J. Brown, 56
ECAB 228 (2004) (each recipient of compensation benefits is responsible for taking all reasonable measure to
ensure that payments he or she receives from OWCP are proper).
17

The deposit covered the period August 8 through September 4, 2004.

18

See Karen K. Dixon, 56 ECAB 145 (2004).

19

See K.H., Docket No. 06-191 (issued October 30, 2006).

6

$551.04 payment was deposited into her checking account that OWCP had issued an incorrect
payment, given that this was the first incorrect payment made by it.20 Because the funds were
deposited directly into her bank account, she was not in a position to immediately decline
acceptance of the amount paid by OWCP. The Board finds that appellant was not at fault in
either creating or accepting the applicable portion of the overpayment for the period September 3
to 4, 2004.21 A finding of no fault does not mean, however, that the claimant may keep the
money, only that OWCP must consider eligibility for waiver for this period and the case must be
remanded for it to determine whether appellant is entitled to waiver for this period. After such
further development as OWCP may find necessary, it should issue an appropriate decision on the
issue of whether the overpayment should be waived for the relevant portion of the September 4,
2004 direct deposit.
After appellant’s receipt of the first direct deposit, for which fault may not be imputed to
her, it could be presumed that she knew the amount of compensation contained in subsequent
direct deposit checks exceeded the amount to which she was entitled. She knew or should have
known that she was receiving augmented compensation because of her husband.22 Appellant
completed EN1032 forms on September 30, 2005, July 28, 2006, August 19, 2007 and August 8,
2008 which provided her with the definition of a dependent and explained that she was not
entitled to receive compensation at the augmented rate if she did not have dependents. By
signing the EN1032 forms, she had notice that she was not entitled to compensation at the
augmented rate if she did not have a dependent. Appellant promptly notified OWCP of her
husband’s death and did not claim dependents on the EN1032 forms in the years following his
death. However as she certified each of the EN1032 forms, she knew or should have known that
the compensation she received at the augmented rate after the September 4, 2004 direct deposit
was incorrect. Even if an overpayment resulted from negligence by OWCP, this does not excuse
a claimant from accepting payments that the claimant knew or should have been expected to
know was incorrect.23 Therefore, the Board finds that appellant was with fault for the direct
deposits covering the period September 5 through August 8, 2008 as she should have known that
she accepted a payment for an incorrect amount.
On appeal, appellant argues that she should not be found at fault due to the deaths of her
husband, sister, daughter and grandson occurring near the same time. She also had a new hip
replacement and experienced depression and anxiety, from which she still suffers. Appellant
should have known, however, that what was being deposited into her checking account did not
decrease automatically after her husband’s death on September 2, 2004. A reasonable person
should have realized that the compensation being deposited into her checking account on a
regular basis was incorrect. Appellant nonetheless accepted these incorrect payments for
approximately four years. The Board therefore finds that, except as noted, OWCP had sufficient
grounds to find that she accepted payments which she should have known was incorrect.
20

See Tammy Craven, 57 ECAB 689 (2006).

21

Id.

22

A.H., Docket No. 11-714 (issued October 5, 2011).

23

Danny E. Haley, 56 ECAB 393 (2005).

7

In light of the Board’s finding that the amount of the overpayment cannot be determined,
the repayment issue will not be considered at this time. On remand appellant will have an
opportunity to submit and have OWCP consider relevant financial evidence on this issue and it
shall issue an appropriate final decision as to the amount and repayment of the overpayment.
CONCLUSION
OWCP properly found that appellant received an overpayment of compensation but the
case is not in posture for decision regarding the amount of overpayment. The Board further finds
that it properly found appellant at fault in creating the overpayment for the period September 5,
2004 through August 8, 2008, but that it improperly found her at fault in creating the
overpayment that occurred from September 3 to 4, 2004.
ORDER
IT IS HEREBY ORDERED THAT the December 17, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and remanded for
further proceedings consistent with this decision.
Issued: February 16, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

